Citation Nr: 1522605	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-30 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Veterans' Retraining Assistance Program (VRAP) benefits from June 1, 2013 to October 13, 2013.  



ATTORNEY FOR THE BOARD

Dan Brook, Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from February 1982 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans' Affairs (VA).

The Veteran was scheduled for a hearing before the Board in October 2014; however, he failed to appear.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2012 letter, the Atlanta RO notified the Veteran that he had been awarded a certificate of eligibility for Veteran's Retraining Assistance Program (VRAP) benefits to be applied to full-time training in the Professional Massage Therapy program at Cortiva Institute in Pinellas Park, Florida.  The Veteran was notified that he was entitled to 12 months of benefits and that he had until April 1, 2014 to use these benefits.  He was also advised to take the September 2012 letter to the Veteran's certifying official at the Cortiva Institute and to ask him or her to submit the Veteran's enrollment certification to VA.  It was noted that once the Veteran's enrollment information was received from the school, he would receive an additional educational award letter.  

An October 2012 enrollment certification indicates that that the Veteran's enrollment at Cortiva Institute began on October 9, 2012 and was scheduled to end on October 13, 2013.  It was noted that the Veteran should be attending the school approximately 15 hours per week and that he was enrolled in a 12 month residential clock hour program.  It also noted that the Veteran's tuition and fees amounted to $12,355.  

In a November 5, 2012 letter, the RO indicated that it had to deny the Veteran entitlement to VRAP benefits, indicating that his enrollment certification showed that he was not enrolled full-time at the Cortiva Institute.  Then, in a November 8, 2012 updated enrollment certification, Cortiva Institute indicated that the Veteran was scheduled to attend 18 clock hours per week during his first three quarters at the school and for 21 hours per week for his final quarter at the school.  Based on this updated information, the RO, in a November 16, 2012 letter, awarded the Veteran VRAP benefits at a rate of $1564 per month.

However, in a February 2013 compliance survey, the Atlanta RO determined that for the previous term and the term in progress and the upcoming terms, the Veteran had been scheduled to attend Cortiva Institute only 15 hours per week on average.  Consequently, the Atlanta RO concluded that the Veteran's enrollment should have never been certified.  Based on this survey, the RO, in a June 25, 2013 decision, found that the Veteran had not been enrolled in the school full time and rescinded the Veteran's entitlement to VRAP benefits.  This resulted in the termination of the monthly VRAP payments and assessment of an overpayment of $12,094.93 (i.e. for VRAP payments already disbursed to the Veteran covering the period from October 9, 2012 to May 31, 2013).  

As a result of the July 2013 waiver decision mentioned above, the Veteran did not have to repay the $12,094.93 already disbursed.  However, he seeks payment of VRAP benefits at the $1564 per month rate for the period from June 1, 2013 to October 13, 2013. 

The Veterans Retraining Assistance Program (VRAP) was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See title II of Public Law 112-56.  Generally, each veteran who participated in the VRAP program was entitled to up to 12 months of retraining assistance.  However, the assistance was required to be used by the veteran to pursue an appropriate program of education on a "full-time basis."   There is no issue in this case as to whether the Veteran was generally eligible for VRAP benefits in relation to his training at Cortiva Institute.  The only issue to be determined is whether he was enrolled on a "full-time basis."  

The statutory provision cited above does not include a specific definition of pursuing an educational program on a "full-time basis."  However, in determining what does constitute such pursuit, it is reasonable to examine the internal standards of the educational program in question.  It appears the RO determined that Cortiva Institute's lone internal standard for full time attendance in the Professional Massage Therapy Program was 18 or more hours per week.  It also appears that the RO based this determination on a Web Enabled Approval Management System (WEAMS) report indicating that 18 hours of weekly attendance in the Massage Therapy Program constituted full-time participation and that the total length of the program was 750 hours.    

However, in a July 2013 notice of disagreement, the Veteran indicated that he had been informed by the financial aid officer at Cortiva Institute that he would still be considered a full time student if he switched from enrolling in 30 hours per week of day classes at Cortiva to 16 hours per week of night classes.  Consequently, he opted for the night classes.  He also noted that in addition to his 16 hours per week at the school site, he spent many additional hours outside of school studying, researching and practicing massage techniques and that considering the total time he needed to put in, Cortiva Institute may have considered him as a full-time student.  

Additionally, the Cortiva institute website indicates that their Pinellas Park, Florida location currently offers a "750 hour" Professional Massage Therapy Program, involving comprehensive education in anatomy and physiology, hands on classroom instruction and clinic work.  The website also indicates that this program can be completed in either 32 weeks or in 52 weeks. The website does not appear to indicate whether these completion options constitute full-time, (as opposed to part-time), attendance.  

In sum, the Board finds that there is insufficient evidence of record to determine whether the Veteran actually attended Cortiva Institute on a "full-time basis" within the meaning of the controlling statute.  Consequently, a remand is required to obtain additional information from Cortiva Institute in order to appropriately make this determination.     

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary release of information, contact the Veteran's certifying official at Cortiva Institute or if the certifying official is not available, another qualified Cortiva Institute official.  Ask the official to review the record of the Veteran's attendance at Cortiva Institute.  Request that the official answer the following questions:

A) What were the Veteran's dates of attendance in the Professional Massage Therapy program, including his start date and completion date? 

B)  Does Cortiva Institute considers the Veteran to have been a full-time participant in its Professional Massage Therapy Program, and if so, for what time period(s)?  

2.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


